DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s reply filed 2/1/2022.
Claims 1-21 are pending.
Claims 1, 3-12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US Patent 9,128,951), in view of Wang et al. (US Patent 9,477,677).
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US Patent 9,128,951), in view of Wang et al. (US Patent 9,477,677), further in view of Lumb (US Patent 8,401,181).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, last line “or header fields” should be “of header fields.”
Appropriate correction is required.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US Patent 9,128,951) (Agrawal), in view of Wang et al. (US Patent 9,477,677) (Wang).
In regards to claim 1, Agrawal discloses a method for segmenting a backup, the method comprising:
a.	locating pages in the backup by positioning a window over a portion of the backup, wherein each of the pages includes a header, wherein the window identifies data included in the backup, wherein each header includes fields associated with expected values (Agrawal at col. 6, lines 52-58, 63-67; col. 7, lines 1-15, 37-47)1;
b.	performing a first check between values of portions of the identified data at specific locations in the window and the expected values of the fields that are expected at the specific locations (Agrawal at col. 7, lines 53-58)2;
c.	determining that the window corresponds to a header of a page when the first check is positive (Agrawal at col. 7, lines 52-58)3; 
d.	determining a location of each of the pages in the backup based on a location of the page identified by the positive first check (Agrawal at col. 7, lines 16-41)4; and
e.	deduplicating the backup, wherein deduplicating the backup includes at least comparing records included in the pages of the backup that have been located.  Agrawal at col. 7, lines 27-37; col. 19-27.5
Agrawal does not expressly disclose a size of the window equals a size of the header.
Wang discloses a system and method for content defined data chunking.  Wang at abstract.  The process includes chunking a data stream into a plurality of segments using a sliding window algorithm.  The window having a length of n (i.e., size of the window) and calculating a signature of every sequence of n bytes, which is used to determine a segment marker (i.e., header).  Wang at col. 8, lines 23-33.  Since the data found in the window length (i.e., size of the window) can be used to find a segment marker through a matching signature, the length of the segment marker (i.e., header) has to be the same.  Accordingly, the size of the window equals the size of the header.
Agrawal and Wang are analogous art because they are both directed to the same field of endeavor of processing data streams using a sliding window technique.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Agrawal by adding the feature of a size of the window equals a size of the header, as disclosed by Wang.
The motivation for doing so would have been to identify boundary markers using a signature.  Wang at col. 8, lines 23-38.  As set forth above, Agrawal uses the sliding window technique to identify a chunk boundary by repeatedly testing the data within the window, much like Wang discloses.  Therefore, one of ordinary skill in the art would have been able to easily modify Agrawal as disclosed by Wang.

In regards to claim 3, Agrawal in view of Wang discloses the method of claim 1, further comprising a second check of the page based on the identified data.  Agrawal at col. 7, lines 37-41; col. 11, lines 37-41.
In regards to claim 4, Agrawal in view of Wang discloses the method according to claim 3, wherein the second check includes comparing a checksum of the page with data in the window corresponding to the checksum.  Agrawal at col. 7, lines 37-41; col. 11, lines 37-41. 6
In regards to claim 5, Agrawal in view of Wang discloses the method according to claim 1, wherein the identified data in the window has a size corresponding to the size of the header of the page.  Wang at col. 8, lines 23-33.
In regards to claim 6, Agrawal in view of Wang discloses the method according to claim 1, wherein the first check includes comparing specific portions of the identified data with expected values for specific fields.  Agrawal at col. 10, lines 10-30, 47-65.7
In regards to claim 7, Agrawal in view of Wang discloses the method according to claim 6, wherein the expected values include a particular value, a range of values, or a set of values.  Agrawal at col. 7, lines 2-37, 52-57.8
In regards to claim 8, Agrawal in view of Wang discloses the method according to claim 1, wherein the first check includes a plurality of comparisons, wherein the window corresponds to the header of the page when all of the plurality of comparisons are true.  Agrawal at col. 10, lines 10-47.9
In regards to claim 9, Agrawal in view of Wang discloses the method according to claim 1, further comprising moving the window when the first check fails such that the window identifies new data and performing the first check on the new data.  Agrawal at col. 10, lines 47-65.10

In regards to claim 10, Agrawal in view of Wang discloses the method according to claim 8, does not expressly disclose further comprising comparing data in the window corresponding to a header field, a flag field, a level field, a free count field, a free data field, and a slot count field with expected values, respectively, of the header field, the flag field, the level field, the free count field, the free data field, and the slot count field.  
These specific field names are merely non-functional descriptive material because they do not provide any functional relationship to the claimed invention.  They are merely data fields that are used to compare to corresponding data fields.  MPEP 2111.05.  As discussed above, Agrawal discloses comparing data to meet particular properties.  Agrawal at col. 7, lines 27-37.  These particular properties are types of data fields.  Accordingly, one of ordinary skill in the art would have been motivated to compare respective properties (i.e., fields) to determine whether a candidate chunk boundary is an actual chunk boundary.

In regards to claim 11, Agrawal in view of Wang discloses the method according to claim 4, further comprising adjusting at least the first check when the first check fails and the second check succeeds or the first check succeeds and the second check fails, wherein adjusting at least the first check includes at least one of changing expected values for header fields involved in the first check and/or selecting a different combination or header fields used in the first check.  Agrawal at col. 10, lines 31-67; col. 11, lines 1-7.11

In regards to claim 12, Agrawal discloses a method for segmenting a backup, the method comprising:
a.	locating pages in the backup by positioning a window over a portion of the backup, wherein each of the pages includes a header, wherein the window identifies data of the backup, wherein each header includes fields associated with expected values  (Agrawal at col. 6, lines 52-58, 63-67; col. 7, lines 1-15, 37-47)12;
b.	performing a first check between values of portions of the identified data at specific locations in the window and the expected values for the fields that are expected by the specific locations (Agrawal at col. 7, lines 53-58)13;
c.	performing a second check based on the identified data (Agrawal at col. 7, lines 37-41; col. 11, lines 37-41)14;
d.	determining that the window corresponds to a header of a page when the first check and the second check are both positive (Agrawal at col. 7, lines 52-58)15;
e.	determining a location of each of the pages in the backup based on the location of the page (Agrawal at col. 7, lines 16-41)16; and
f.	deduplicating the backup, wherein deduplicating the backup includes at least comparing records included in the pages of the backup that have been located.  Agrawal at col. 7, lines 27-37; col. 19-27.17
Agrawal does not expressly disclose a size of the window equals a size of the header.
Wang discloses a system and method for content defined data chunking.  Wang at abstract.  The process includes chunking a data stream into a plurality of segments using a sliding window algorithm.  The window having a length of n (i.e., size of the window) and calculating a signature of every sequence of n bytes, which is used to determine a segment marker (i.e., header).  Wang at col. 8, lines 23-33.  Since the data found in the window length (i.e., size of the window) can be used to find a segment marker through a matching signature, the length of the segment marker (i.e., header) has to be the same.  Accordingly, the size of the window equals the size of the header.
Agrawal and Wang are analogous art because they are both directed to the same field of endeavor of processing data streams using a sliding window technique.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Agrawal by adding the feature of a size of the window equals a size of the header, as disclosed by Wang.
The motivation for doing so would have been to identify boundary markers using a signature.  Wang at col. 8, lines 23-38.  As set forth above, Agrawal uses the sliding window technique to identify a chunk boundary by repeatedly testing the data within the window, much like Wang discloses.  Therefore, one of ordinary skill in the art would have been able to easily modify Agrawal as disclosed by Wang.

In regards to claim 14, Agrawal in view of Wang discloses the method of claim 13, wherein only a third check is used to determine the locations of subsequent pages.  Agrawal at col. 7, lines 22-57.18
In regards to claim 15, Agrawal in view of Wang discloses the method of claim 14, wherein the third check is the same as or different from the first check.  Agrawal at col. 7, lines 22-57.19
In regards to claim 16, Agrawal in view of Wang discloses the method of claim 15, wherein the third check includes evaluating a page identifier (Agrawal at col. 7, lines 22-57)20 or performing a plurality of comparisons between data in the window with expected values of the data.
In regards to claim 17, Agrawal in view of Wang discloses the method according to claim 12, wherein the second check includes comparing a checksum of the page with data in the window corresponding to the checksum.  (Agrawal at col. 7, lines 37-41; col. 11, lines 37-41)21
In regards to claim 18, Agrawal in view of Wang discloses the method according to claim 12, further comprising advancing the window by a set amount when one of the first check and the second check fails and performing the first check and the second check with respect to new data in the repositioned window.  Agrawal at col. 7, lines 53-68.22
In regards to claim 19, Agrawal in view of Wang discloses the method according to claim 12, wherein the first check includes evaluating expected values of the data in the window and evaluating relationships between data in the window.  Agrawal at col. 10, lines 10-30, 47-65.23
In regards to claim 20, Agrawal in view of Wang discloses the method of according to claim 12, wherein the expected values include a particular value, a range of values, or a set of values.  Agrawal at col. 7, lines 2-37, 52-57.24
In regards to claim 21, Agrawal in view of Wang discloses the method of according to claim 12, wherein the window is advanced by a page size when a valid header is located.  Agrawal at col. 10, lines 57-62.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US Patent 9,128,951) (Agrawal), in view of Wang et al. (US Patent 9,477,677) (Wang), further in view of Lumb (US Patent 8,401,181).
In regards to claim 2, Agrawal in view of Wang discloses the method of claim 1, but does not expressly disclose further comprising deduplicating the backup including when the records are encrypted and/or compressed.
Lumb discloses segment data deduplication of segment data that was previously compressed or encrypted.  Lumb also discloses identifying boundaries for segments using a window.  Lumb at col. 3, lines 9-30, 44-60.
Agrawal, Wang, and Lumb are analogous art because they are all directed to the same field of endeavor of processing a data stream to identify segments.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Agrawal in view of Wang by adding the feature of deduplicating the backup including when the records are encrypted and/or compressed, as disclosed by Lumb.
The motivation for doing so would have been to provide secure and efficient deduplication of stored segments.  Lumb at col. 3, lines 23-25.

Claim 13 is essentially the same as claim 2 and is rejected for the same reasons.

Response to Amendment
Rejection of Claims 1-21 under 35 U.S.C 101
Applicant’s amendment to claims 1-21 is acknowledged and arguments have been fully considered and are persuasive.  Consequently, the rejection to claims 1-21 under 35 U.S.C. 101 is withdrawn.

Response to Arguments
Rejection of claims 1-21 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1-21 under 35 U.S.C. 103, have been fully considered and they are persuasive.  
However, upon further search and consideration, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.  The new grounds of rejection mostly rely on Agrawal, which discloses a system and method for identifying chunks (i.e., pages) in a data stream using a sliding window test and deduplicating the identified chunks.  

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Chen et al. (US Patent Pub 2016/0253219) discloses a system and method for data stream processing based on a boundary parameter using a sliding window.
Hoglund (US Patent Pub 2011/0093426) discloses a system and method for using a sliding window to analyze a data stream.
Hayasaka et al. (US Patent Pub 2017/0293452) discloses a system and method for deduplication of identified segments.
Satpathy et al. (US Patent Pub 2015/0381202) discloses a system and method for deduplicating a compressed data stream.
Sengupta et al. (US Patent Pub 2011/0276744) discloses a system and method for using a fingerprint based sliding window to process a data stream.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        


	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 A boundary test using a sliding test window (i.e., window) is applied to a data stream to locate boundaries of a chunk (i.e. locating pages in the backup by positioning a window over a portion of the backup).  The chunk boundary metadata (i.e., header) includes fields with associated expected values.  The window test is continued until a boundary is identified (i.e., wherein the window identifies data included in the backup).
        2 The window test is repeated until the test indicates the boundary (i.e., data values of portions of the identified data at specific locations in the window) meets a predefined property for a chunk boundary (i.e., expected values of the fields that are expected at the specific locations). 
        3 If the test passes (i.e., positive first check), the chunk boundary is identified (i.e., determining that the window corresponds to a header of a page).
        4 Once the first boundary is found, its boundary offset from its data is used to determine whether the next boundary for the next chunk (i.e., page) is located at the expected offset.
        5 Chunks (i.e., pages) are identified and matching is performed (i.e., comparing records) to deduplicate the data stream.
        6 Checksums are calculated and used to test (i.e., perform a second check) of the chunk as part of the boundary test.
        7 The testing (i.e., first check) evaluates the data within the window (i.e., evaluated expected values …) and also determines the offset (i.e., relationships between data in the window).
        8 The boundary test tests whether the location meets one or more properties (i.e., expected values).  A checksum may be tested for a fixed number of bytes (i.e., a particular value).
        9 If all the tests are positive, then the boundary is identified (i.e., header of the page).
        10 Window is moved repeatedly until a boundary is found.
        11 If tests fail, then alternative methods (i.e., adjusting the first check) may be used.
        12 A boundary test using a sliding test window (i.e., window) is applied to a data stream to locate boundaries of a chunk (i.e. locating pages in the backup by positioning a window over a portion of the backup).  The chunk boundary metadata (i.e., header) includes fields with associated expected values.  The window test is continued until a boundary is identified (i.e., wherein the window identifies data included in the backup).
        13 The window test is repeated until the test indicates the boundary (i.e., data values of portions of the identified data at specific locations in the window) meets a predefined property for a chunk boundary (i.e., expected values of the fields that are expected at the specific locations). 
        14 Checksums are calculated and used to test (i.e., perform a second check) of the chunk as part of the boundary test.
        15 If the test passes (i.e., positive first check), the chunk boundary is identified (i.e., determining that the window corresponds to a header of a page).
        16 Once the first boundary is found, its boundary offset from its data is used to determine whether the next boundary for the next chunk (i.e., page) is located at the expected offset.
        17 Chunks (i.e., pages) are identified and matching is performed (i.e., comparing records) to deduplicate the data stream.
        18 Boundary tests are performed in various different ways including the sliding window method.  Multiple comparison are performed, such as checksum or comparing other properties to determine boundaries and offsets.
        19 Boundary tests are performed in various different ways including the sliding window method.  The tests are repeated (i.e., same as the first check) to determine locations of subsequent chunks (i.e., subsequent pages). 
        20 The candidate boundary (i.e., page identifier) is tested (i.e., evaluated).
        21 Checksums are calculated and used to test (i.e., perform a second check) of the chunk as part of the boundary test.
        22 The window test is performed repeatedly (i.e., advancing the window … performing the checks with new data).
        23 The testing (i.e., first check) evaluates the data within the window (i.e., evaluated expected values …) and also determines the offset (i.e., relationships between data in the window).
        24 The boundary test tests whether the location meets one or more properties (i.e., expected values).  A checksum may be tested for a fixed number of bytes (i.e., a particular value).